600DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).

b) regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).

c) claim 14 recites the limitation “one or more protrusions also formed over the upper surface of the electrochemical sensor and formed at least between the two or more electrodes; . . . .[italicizing by the Examiner]” Since there is no previous mention of the protrusion being formed it seems that the word “also” should instead be before the second occurrence of the word “formed” in this limitation.

d) Claim 14 recites the limitation "the barrier" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

e) in claim 14 is the "the barrier" in line 8 a protrusion configured to act like a barrier (see the last two lines of the claim)?

f) claim 14 recites the limitation “two or more electrodes formed in a pattern over an upper surface of the electrochemical sensor; . . . .”  However, in all of Applicant’s figures which so the electrochemical sensor the upper surface the upper surface of the electrochemical sensor is the upper surface of the cap (111), which is formed over the electrodes.  See Applicant’s Figures 2A, 3-7, 8A-J, and specification page 13, lines 4-6.  So it is not clear how to interpret this limitation as it not consistent with Applicant’s figures or specification.   



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 12, and 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Beck et al. EP 3480589 A1 (hereafter “Beck”).

Addressing claim 1, Beck discloses an electrochemical sensor (see the title), comprising: 
a substrate (240 – Figure 2 ) having one or more gas transmission openings (255) formed therein (Figure 2), 5the openings arranged to allow gases to pass through the substrate (paragraph [0019]); 
two or more electrodes (215A, 215B – paragraph [0019] and Figure 2); 
a barrier (210) for the two or more electrodes (paragraph [0019] and Figure 2); and 
an electrolyte (230) formed over the barrier and the two or more electrodes (paragraph [0019] and Figure 2), 
wherein the barrier is configured to isolate at least part of one electrode 10from part of another electrode (

    PNG
    media_image1.png
    731
    953
    media_image1.png
    Greyscale

).

Addressing claim 2, Beck discloses having a maximum height of the barrier be at least equal to a maximum height of the two electrodes.  See Figure 2, which shows the top surface of the barrier as being level with the top surfaces of the two electrodes.  


Addressing claim 6, for the additional limitation of this claim note insulating layer 220 in Figure 2 and paragraph [0015]:

    PNG
    media_image2.png
    760
    868
    media_image2.png
    Greyscale

Addressing claim 12, for the additional limitation of this claim see annotated Figure 2 below

    PNG
    media_image1.png
    731
    953
    media_image1.png
    Greyscale

Addressing claim 15, since Beck discloses an electrochemical sensor that would result from the method of claim 15 (see the rejection of claim 1 above) and only generic manufacturing steps are recited (“providing” and “forming”) Beck implicitly discloses performing the claimed method.   



Claims 1, 2, 4, 5, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eckhardt et al. US 2011/0100811 A1 (hereafter “Eckhardt”).

Addressing claim 1, Eckhardt discloses an electrochemical sensor (see paragraph [0001]), comprising: 
a substrate (12; Figures 1 and 5) having a  gas transmission (4) opening formed therein (Figures 1 and 5), 5the opening arranged to allow gases to pass through the substrate (paragraph [0008]); 
two or more electrodes (2a, 2b; paragraph [0008]); 
a barrier (13 or 14) for the two or more electrodes (Figures 1 and 5); and 
an electrolyte (9) formed over the barrier and the two or more electrodes (paragraph [0008] and Figures 1 and 5), 
wherein the barrier is configured to isolate at least part of one electrode 10from part of another electrode (Figures 1 and 5).

Addressing claims 2, the additional limitations of these claims may be inferred from Figures 1 and 5.

Addressing claims 4 and 5, the additional limitations of these claims may be inferred from Figure 5.

Addressing claim 11, the additional limitation of this claims may be inferred from Figures 1 and 2 taken together and from Figures 5 and 6 taken together.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-9, 12-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Berduque et al. US 2018/0059044 A1 (hereafter “Berduque”) in view of Sørensen et al. US 2010/0155239 A1 (hereafter ‘Sørensen”) or Belda et al. WO 2010/149153 A1 based on an EPO computer-generated English language translation of the Description section (hereafter “Belda”).

Addressing claim 1, Berduque discloses an electrochemical sensor (see the title), comprising: 
a substrate (401 – Figure 11) having one or more gas transmission openings (402) formed therein (Figure 11), 5the openings arranged to allow gases to pass through the substrate (paragraphs [0066] and [0035]); 
two or more electrodes (410A, 410B – Figure 11 and paragraph [0069]); and 
an electrolyte (414) formed on the two or more electrodes (Figure 11 and paragraph [0069]). 
Berduque, though, does not disclose “a barrier for the two or more electrodes” and so also does not disclose that the electrolyte is formed over the barrier and that “the barrier is configured to isolate at least part of one electrode 10from part of another electrode.”
Sørensen discloses an electrochemical gas sensor (see the Abstract and paragraph [0032]) having two electrodes  (4 with 5; 3a with 7) on a substrate (1)(see Figure 1 and paragraphs [0074] and ]0076]), an electrolyte (9) formed over the two or more electrodes (see Figure 1 and paragraph [0081]), and a barrier (6a) for the two  electrodes, wherein the electrolyte is also formed over the barrier and the barrier is configured to isolate at least part of one electrode 10from part of another electrode (see Figure 1 and paragraphs [0075], [0076], and [0079]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a barrier for the two electrodes in the electrochemical sensor of Berduque in a similar manner as disclosed by Sørensen as illustrated below

    PNG
    media_image3.png
    575
    791
    media_image3.png
    Greyscale

	because as implied by Sørensen  this will ensure electrical isolation of the electrodes from each other (

    PNG
    media_image4.png
    121
    416
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    93
    444
    media_image5.png
    Greyscale

).

	Alternatively, Belda  discloses an electrochemical gas sensor (see paragraph [0001]) having two electrodes  (ME, RE – Figures 1 and 8, and paragraph [0080] ) over a substrate ( (a) - Figure 1 and  8 in Figure 8; also see  paragraphs [0036] and [0111]), an electrolyte formed under the two electrodes ((b) - Figure 1 and  2 in Figure 8; also see  paragraphs [0036] and [0072]), and a barrier ((d) - Figure 1 and  9 in Figure 8) for the two  electrodes, wherein the electrolyte is also formed under the barrier and the barrier is configured to isolate at least part of one electrode 10from part of another electrode (see Figures 1 and 9).   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a barrier for the two electrodes in the electrochemical sensor of Berduque in a similar manner as disclosed by Belda as illustrated below

    PNG
    media_image6.png
    575
    791
    media_image6.png
    Greyscale

	because as taught by Belda

    PNG
    media_image7.png
    163
    862
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    220
    835
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    138
    845
    media_image9.png
    Greyscale


Addressing claim 2, Sørensen discloses having a maximum height of the barrier be at least equal to a maximum height of the two electrodes.  See in Sørensen Figure 1, which shows the top surface of the barrier as being level with the top surfaces of the two electrodes.  Also note the following in Sørensen

    PNG
    media_image10.png
    151
    476
    media_image10.png
    Greyscale

Alternatively, Belda, though, does not disclose having a maximum height of the barrier be at least equal to a maximum height of the two electrodes.  However,  Belda does discless that the barrier functions to prevent short-circuit currents on the surface of the electrolyte and to prevent contact between the two electrodes due to material flow.  See, for example, Belda paragraph [0107].  From annotated Berduque Figure 1 (Belda modification) in the rejection of underlying claim 1 above it is self-evident that the higher the barrier is relative to the heights of the two electrodes the better it will perform it intended function of preventing short-circuit current by inadvertent electrical connection through the electrolyte or by material flow from one electrode to another.  In other words, the height of the barrier is a result effective variable.  As such, to have the barrier in the sensor of Berduque have a maximum height of the barrier be at least equal to a maximum height of the two electrodes is prima facie obvious as routine optimization of known result effective variable (MPEP 2144.05(II)).    The height of the barrier will be determined by the heights of the two electrodes, the spacing between the two electrodes (the more closely the electrode are to each the higher the barrier should be), the width of the barrier, and the extent to which the barrier penetrates into the electrolyte (414 in Berduque Figure 11) as the barrier must not so tall as to act as wall partitioning the electrolyte into two chambers - one portion of the electrolyte being over one of the two electrodes and the other portion of the electrolyte being over the other of the two electrodes.


Addressing claim 4, although neither Berduque modified by Sørensen nor Belda discloses that “a wall of the barrier is well-shaped and has two peaks enclosing a dip…” (the barrier in Berduque modified by Sørensen or Belda is rectangular shaped with a flat op surface), barring evidence to the contrary, such as unexpected results to have it be well-shaped and has two peaks enclosing a dip is prima facie obvious as a shape change with no material effect on the operation of the sensor.  See MPEP 2144.04(IV)(B).  

Addressing claim 5, similarly as with the rejection of underlying claim 4 just above, to  have a lowest height of the dip be at least equal to the maximum height of the two or more electrodes is prima facie obvious as just a change in size of one aspect of a structural element (the dip) of the sensor of Berduque modified by Sørensen nor Belda relative to another structural element (the electrodes) with no material effect on the operation of the sensor.  See MPEP2144.04(IV)(A).

Addressing claim 6, for the additional limitation of this claim note insulating layer 407 and opening 408 in Berduque  Figure 11 and paragraph [0069]:

    PNG
    media_image11.png
    559
    871
    media_image11.png
    Greyscale


Addressing claim 7, for the additional limitation of this claim refer back to annotated Berduque Figures 11 in the rejection of underlying claim 1.  As seen in these figures when Berduque is modified with a barrier as taught by Sørensen or Belda the barrier is arranged over the upper insulating layer.

Addressing claim 8, for the additional limitation of this claim see the first sentence of Berduque paragraph [0069].  

Addressing claim 9, as a first matter the Examiner notes that the term “preferably” renders the following phrase as an optional limitation.  So, claim 9 only positively requires that the two or more electrodes be partially defined by the barrier.  As seen in annotated Berduque Figure 12 below, which shows a top view of Figure 11, the barrier or either Sørensen or Belda partially defines the electrodes:

    PNG
    media_image12.png
    731
    789
    media_image12.png
    Greyscale




Addressing claim 12, for the additional limitation of this claim refer back to annotated Berduque Figures 11 in the rejection of underlying claim 1 and also to annotated Figure 12 in the rejection of claim 9 .  As seen in these figures when Berduque is modified with a barrier as taught by Sørensen or Belda the barrier is arranged substantially between at least two electrodes.


Addressing claim 13, for the additional limitation of this claim refer back to annotated Berduque Figures 11 in the rejection of underlying claim 1.  As seen in these figures the barrier is passivation layer 407.  See also Berduque paragraph [0069].  


Addressing claim 14, Berduque discloses an electrochemical sensor (see the title), comprising: 
a substrate (401 – Figure 11) having one or more gas transmission openings (402) formed therein (Figure 11), 5the openings arranged to allow gases to pass through the substrate (paragraphs [0066] and [0035]); 
two or more electrodes (410A, 410B – Figure 11 and paragraph [0069]) formed over an upper surface of the electrochemical sensor1 (

    PNG
    media_image13.png
    731
    789
    media_image13.png
    Greyscale

Also see paragraphs [0069] and [0071].)
; and
an electrolyte (414) also formed over the upper surface of the electrochemical sensor and over the two or more electrodes (Figure 11 and paragraph [0069]). 
Berduque, though, does not disclose “one or more protrusions also formed over the upper surface of the electrochemical sensor and formed at least between the two or more electrodes; . . . .”, that the electrolyte is formed over the barrier, and so also does not disclose that the electrolyte is formed over the barrier and that “the one or more protrusions are configured to act as barriers to prevent the two or more electrodes from contacting one another.”10
Sørensen discloses an electrochemical gas sensor (see the Abstract and paragraph [0032]) having two electrodes  (4 with 5; 3a with 7) on a substrate (1)(see Figure 1 and paragraphs [0074] and ]0076]), an electrolyte (9) formed over the two or more electrodes (see Figure 1 and paragraph [0081]), and a protrusion configures as a barrier (6a) for the two  electrodes, wherein the electrolyte is also formed over the barrier and the barrier is configured to isolate at least part of one electrode 10from part of another electrode (see Figure 1 and paragraphs [0075], [0076], and [0079]).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a protrusion barrier for the two electrodes in the electrochemical sensor of Berduque in a similar manner as disclosed by Sørensen as illustrated below

    PNG
    media_image3.png
    575
    791
    media_image3.png
    Greyscale

	because as implied by Sørensen  this will ensure electrical isolation of the electrodes from each other (

    PNG
    media_image4.png
    121
    416
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    93
    444
    media_image5.png
    Greyscale

).

	Alternatively, Belda  discloses an electrochemical gas sensor (see paragraph [0001]) having two electrodes  (ME, RE – Figures 1 and 8, and paragraph [0080] ) over a substrate ( (a) - Figure 1 and  8 in Figure 8; also see  paragraphs [0036] and [0111]), an electrolyte formed under the two electrodes ((b) - Figure 1 and  2 in Figure 8; also see  paragraphs [0036] and [0072]), and a protrusion configured as a barrier ((d) - Figure 1 and  9 in Figure 8) for the two  electrodes, wherein the electrolyte is also formed under the barrier and the barrier is configured to isolate at least part of one electrode 10from part of another electrode (see Figures 1 and 9).   It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a barrier for the two electrodes in the electrochemical sensor of Berduque in a similar manner as disclosed by Belda as illustrated below

    PNG
    media_image6.png
    575
    791
    media_image6.png
    Greyscale

	because as taught by Belda

    PNG
    media_image7.png
    163
    862
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    220
    835
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    138
    845
    media_image9.png
    Greyscale



Addressing claim 15, since Berduque as modified by Sørensen or Belda  discloses an electrochemical sensor that would result from the method of claim 15 (see the rejection of claim 1 above) and only generic manufacturing steps are recited (“providing” and “forming”) Berduque as modified by Sørensen or Belda implicitly discloses performing the claimed method.   


Addressing claim 18, the additional limitation of this claim may be inferred from Berduque  Figure 11 and paragraph [0069], noting insulating layer 407 and opening 408:

    PNG
    media_image11.png
    559
    871
    media_image11.png
    Greyscale

Addressing claim 19, for the additional limitation of this claim refer back to annotated Berduque Figures 11 in the rejection of underlying claim 15.  



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over  Berduque as modified by Sørensen or Belda as applied to claims 1, 2, 4-9, 12-15, 18, 19 above, and further in view of Leader et al. US 5,858,452 (hereafter “Leader”).

Addressing claim 16, although Berduque as modified by Sørensen does not specifically disclose forming the barrier by an additive deposition process it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to so because Sørensen  refers to Leader on how to from the barrier (see Sørensen paragraph).  Leader in turn discloses forming the barrier by an additive deposition process.  See Leader Figure 10 (the barrier comprises added layers 901, 1101, 1103) and col. 16:48-64.  

Other Relevant Prior Art

The Search Report for International application no. PCT/EP2021/056475 cites 
US 2011/100811 A as an “X” document against claims 1-3, 6-16, and 18-20 of the application; US 2018/059044 A1 is cited as an “X” document against claims 1, 3-5, 10-12, and 14-16, and US 2019/128835 A1 is cited as an “X” document against claims 1-20.   In the corresponding Written Opinion these three documents referred to respectively as D1, D2, and D3 are used to reject several claims.  D1 has been used above to reject claims 1, 2, 4, 5, and 11 under 35 U.S.C. 102(a)(2).   D2 is Burduque, which has been used above as a base reference for a number of rejections under 35 U.S.C. 103.   D3 does not disclose “a substrate having one or more gas transmission openings formed therein, 5the openings arranged to allow gases to pass through the substrate;  . . . “ as required by independent claims 1 and 14 of U.S. application 16/836,060 and similarly by independent claim 15.  





Allowable Subject Matter

Claims 3, 10, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	 
The following is a statement of reasons for the indication of allowable subject matter:
a) in claim 3 the combination of limitations requires that “the barrier is at least 
25 µm in height.”
	In contrast, Beck is silent as what the height of the barrier may be as well as the height of the electrodes, which in large part will determine the height of the barrier.  In regard to how the barrier and electrodes are made Beck states,
		 
    PNG
    media_image14.png
    346
    428
    media_image14.png
    Greyscale

Moreover, there is no suggestion in analogous electrochemical gas sensor prior art to have the barrier height be at least 25 µm.  For example, Porro et al. US 2015/0001076 A1 (hereafter “Porro”) discloses an electrochemical gas sensor (see the title), comprising: a substrate (13) having one or more gas transmission openings (15, 16) formed therein (Figure 1), 5the openings arranged to allow gases to pass through the substrate (paragraphs [0091] and [0094]); two or more electrodes (WE, CE, RE – Figure 1 and paragraph [0089]); and an electrolyte (17) formed over the two or more electrodes (figure 1 and paragraph [0098]).  However, the substrate, which is an oxide layer, is disclosed as having a between 1 and 3 µm (paragraph [0087]), and the electrodes comprise a first  layer of titanium having a thickness between 5 and 30 nm and a second layer of platinum having a thickness between 80 and 120 nm (paragraphs [0089] and [0090])., so a maximum height of about 150 nm.   

In contrast to the invention of claim 1, Eckhardt is silent as what the height of the barrier may be.

	In contrast to the invention of claim 1, Berduque as modified by Sørensen or Belda is silent as what the height of the barrier may be as well as the height of the electrodes, which in large part will determine the height of the barrier.  The only thickness values disclosed in Berduque are 4 µm for insulating silicon oxide layer 103 (paragraph [0036]), which corresponds to layer 403 in Figure 4, and 1mm for the overall thickness of the sensor (paragraph [0044]).  Sørensen discloses that the electrolyte layer may have a thickness of 3-20 µm (paragraph [0063]) and that the substrate may have a thickness of 700 µm (paragraph [0087]).  Belda discloses that the electrolyte may have a thickness of about 50 nm to 500 µm (paragraph [0072]) and the electrodes may have a thickness of 01. µm to 20 µm (paragraph [0089]) plus 0.1 µm to 100 µm (paragraphs [0090]).   


b) in claim 10 the combination of limitations requires that “the barrier acts as a stencil for forming the two or more electrodes.[italicizing by the Examiner]”  The additional limitation of claim 10 is a product-by-process limitation.  As such it is not limited to the manipulation of the recited step, only the structure implied by the step.  See MPEP 2113(I).  Based on the conventional definition of  the word “stencil”2  the barrier of claim 10 will not only have to surround or enclose the two or more electrodes, but be intimate contact with them.   
	In contrast, there is no indication in Beck Figure 2 that the barrier will act like a stencil as claimed.
	In contrast, there is no indication in Eckhardt Figures 1 or 5 that the barrier will act like a stencil as claimed.

In contrast, the barrier of neither Sørensen or Belda can be taken as a stencil when adapted into the sensor of Berduque.  See annotated Berduque Figure 12 the rejection of claim 9 above.


d) in claim 17 the combination of limitations requires “wherein forming the barrier comprises forming the barrier using etching in a removal process.”  
	In contrast, Beck discloses 
	
    PNG
    media_image16.png
    82
    468
    media_image16.png
    Greyscale

	In contrast, Berduque as modified by Sørensen or Belda the barrier may be formed by an additive deposition process.  See the rejection of claim, 16 above.3


e) in claim 20 the combination of limitations requires “wherein forming the barrier comprises configuring the barrier to also receive the two or more electrodes, such that two 20or more electrodes are at least partly defined by the barrier.”  The Examiner understands the word “receive” here to mean to act as a receptacle or container for.4 
	In contrast, neither the barrier in Beck nor the barrier in Berduque as modified by Sørensen or Belda is configure to receive the two or more electrodes as each barrier is a sort of dividing line or curve.  See, for example, annotated Burduque Figure 12 in the rejection of claim 9 above.    


 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As best understood from Applicant’s figures and specification Applicant actually means – formed over an upper surface within the electrochemical sensor --  otherwise this limitation would require the electrodes to be formed on the outside of the cap of the electrochemical sensor.  See Applicant’s Figures 2A, 3-7, 8A-J, and specification page 13, lines 4-6.  
        2
    PNG
    media_image15.png
    352
    1114
    media_image15.png
    Greyscale

        From online Merriam-Webster dictionary.
        3 Belda is silent as to how to form the barrier.
        4
    PNG
    media_image17.png
    475
    778
    media_image17.png
    Greyscale

        From online Merriam-Webster dictionary.